IN THE UNITED STATES DISTRICT COURT
FOR THE l)ISTRICT OF COLUMBIA

MASHOUR ABDULLA MUQBEL
AL-SABRI (ISN 324)
Petitioner, Civil Action No. 06-1767 (RCL)
v. FILED UNDER SEAL

BARACK H. OBAMA, et al.,

Respondents.

\./\./§/\/\J\J\/\/\/\/\_/

| i ORDER

Upon Consideration of Respondents Supplemental Motion to Deem Protected Additional
Words in the Proposed Public Factual Return for lSN 324, and a review of the proposed
additional redaction submitted via Respondent’s Appendix A, it is hereby ORDERED that
Respondent’s Motion is granted. The information identified by Respondents with green
highlighting is deemed protected, pursuant to paragraphs 10 and 34 of the Protective Order
governing this proceeding. It is further ORDERED that Respondents remove the highlights from
the two words identified by Respondents with yellow highlighting as not meriting protection, and
that Respondents file on the public record, through the Couit’s Electronic Case Filing system, a
public version of the factual return, incorporating the changes the Court approves today.

lt is SO ORDERED.

Daced; 3 /Z°//B  %”~¢¢/”¢‘

RoYC”E c. LAMBERTH
United States District Judge

1 .
PROTECTED INFORMATION - FILED UNDER SEAL